Citation Nr: 0409909	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation greater than 50 percent for a mixed 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from August 1995 to August 1999.

This case comes to the Board of Veterans' Appeals (Board) from a 
January 2002 decision by the Columbia, South Carolina, Regional 
Office (RO).


REMAND

Service connection was granted in November 1999 for a mixed 
bipolar disorder.  While the service medical records are negative 
for any complaints or findings of a psychiatric disorder, within 
days of the veteran's separation from active duty he was seen for 
severe anxiety and "out of control" behavior.  (See August 30, 
1999 VA outpatient clinic note.)  A formal compensation 
examination was not conducted but the November 1999 rating 
decision did review service medical and VA outpatient records in 
granting service connection.  

Since then, the appellant has been diagnosed with a generalized 
anxiety disorder, obsessive compulsive traits, a bipolar affective 
disorder by history, major depression, schizophrenia, and an 
anxiety disorder not otherwise specified.  A history of marijuana 
abuse is also noted.  As such, questions arise as to what degree 
of disability is solely due to the service connected mixed bipolar 
disorder, whether any other currently diagnosed psychiatric 
disorder is related to service, to include whether it is at least 
as likely as not that any other diagnosed psychosis was 
compensably disabling within a year of the appellant's separation 
from active duty.  

Further, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted the year after the claim herein was filed.  The VCAA 
prescribes VA duties to notify the claimant of evidence needed to 
substantiate a claim, of evidence VA will obtain, and of the 
claimant's responsibility to obtain evidence.  It also prescribes 
VA duties to help a claimant obtain relevant evidence.  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  VA duties pursuant thereto are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  In this case, the 
RO asked the veteran, in August 2003 letter, to identify health 
care providers who had treated him for a bipolar disorder, but it 
did not advise him of the evidence still needed to substantiate 
his claim, or what specific part thereof he must provide, and what 
specific part VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 13 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
This remand will enable VA to ensure that the veteran is given 
that notice required by law.

Accordingly, this case is remanded to the RO for the following:

1.  The RO must advise the veteran:

a.  That evidence needed to substantiate his claim for an 
evaluation greater than 50 percent for a psychiatric disorder is 
evidence that a psychiatric disorder incurred in service causes 
occupational and social impairment with deficiencies in most areas 
such as work, family relations, judgment, thinking, or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals that 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances including work or a similar setting; 
and an inability to establish and maintain effective 
relationships.

b.  That it is his responsibility, and his alone, to provide the 
foregoing evidence, but VA will make reasonable efforts to obtain 
relevant evidence, such as VA and non-VA medical records, 
employment records, or records from government agencies, if he 
identifies the custodians thereof.  VA will notify him of evidence 
he identified that could not be obtained so that he may obtain the 
evidence himself and submit it.

c.  That he must identify all VA and non-VA health care providers 
who have examined or treated him for psychiatric disorders.

d.  That he must submit to the RO any evidence he has in his 
possession pertaining to this claim.

2.  The RO must attempt to obtain records of examinations and 
treatment, that are not now associated with the file, from 
identified health care providers, and advise the veteran of the 
results of that effort.  Specifically, the RO must obtain the 
results of January 2002 VA psychological testing and evaluation as 
well as VA psychiatric treatment records dated after February 
2002.

3.  Upon completion of the development prescribed above, the 
veteran must be afforded VA psychological testing and evaluation.  
The claims file must be sent to the examiner for review.  All 
factors upon which the examiner's opinion is based must be set 
forth in the report.

a.  The examiner must review this remand and the claims file, and 
the evaluation report must reflect that review.

b.  Testing must include the Minnesota Multiphasic Personality 
Inventory, second edition.  If scores seem inordinately elevated 
on any scales, rather than attributing that result to 
possibilities, such as a "cry for help" or prevarication, the 
examiner should render an opinion, based on sound medical 
judgment, experience, knowledge of the facts of the case, and 
interview of the veteran, as to the actual cause of the elevated 
scores.

c.  The examiner must diagnose all current Axis I psychiatric 
disorders and identify the one, or ones, manifested in August 
1999.

d.  Axis II diagnoses must not be deferred.  If an Axis II 
diagnosis is made, the examiner must address its significance and 
distinguish symptoms and functional impairment attributable 
thereto from that attributable to any Axis I disorder diagnosed.

e.  If the veteran suffers from a psychiatric disability other 
than the service connected mixed bipolar disorder the examiner 
must differentiate all symptoms caused by each disability.  For 
any diagnosed psychosis the examiner must opine whether it is at 
least as likely as not that the disorder was compensably disabling 
within a year of the veteran's August 1999 separation.  

f.  The examiner should address the discrepancy between the 
December 2001 GAF score and that rendered in January 2002.

4.  Upon completion of the development prescribed above, the 
veteran must be afforded a VA psychiatric examination.  The claims 
file must be sent to the examiner for review.  All factors upon 
which the examiner's opinion is based must be set forth in the 
report.

a.  The examiner must review this remand and the claims file, and 
the examination report must reflect that review.

b.  The examiner must diagnose all current Axis I psychiatric 
disorders and identify the one, or ones, manifested in August 
1999.

c.  Axis II diagnoses must not be deferred.  If an Axis II 
diagnosis is made, the examiner must address its significance and 
distinguish symptoms and functional impairment attributable 
thereto from that attributable to any Axis I disorder diagnosed.

d.  If the veteran suffers from a psychiatric disability other 
than the service connected mixed bipolar disorder the examiner 
must differentiate all symptoms caused by each disability.  For 
any diagnosed psychosis the examiner must opine whether it is at 
least as likely as not that the disorder was compensably disabling 
within a year of the veteran's August 1999 separation.  

e.  The examiner should address the discrepancy between the 
December 2001 GAF score and that rendered in January 2002.

5.  Upon issuance of the notice and completion of the development 
prescribed above, the RO must review all of the evidence of 
record, and issue another decision.  If the decision is 
unfavorable to the veteran, the RO must issue a Supplemental 
Statement of the Case in accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).  The RO must address whether the appellant was prejudiced 
by VA's failure to issue a VCAA compliant notice in accordance 
with the chronological sequence set forth at 38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision by the Board 
on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2002).



